 


109 HR 3928 IH: To amend the Internal Revenue Code of 1986 to allow a credit for qualified expenditures paid or incurred to replace certain wood stoves.
U.S. House of Representatives
2005-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3928 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2005 
Mr. Murphy (for himself and Ms. Hart) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a credit for qualified expenditures paid or incurred to replace certain wood stoves. 
 
 
1.Short titleThis Act may be cited as The Wood Stove Replacement Act of 2005. 
2.Credit for replacement stoves meeting environmental standards in nonattainment areas 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section: 
 
25E.Replacement wood burning stoves in areas with poor air quality 
(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the qualified stove replacement expenditures paid or incurred by taxpayer during the taxable year.  
(b)LimitationThe amount of the credit under subsection (a) with respect to the replacement of each noncompliant wood stove shall not exceed $500. 
(c)Qualified stove replacement expendituresFor purposes of this section— 
(1)In generalThe term qualified stove replacement expenditures means an expenditure for the purchase and installation of a compliant stove which— 
(A)is installed in a dwelling unit which— 
(i)is located in the United States in an area which, at the time of the installation, is designated by the Environmental Protection Agency as— 
(I)a non-attainment area for particulate matter less than 2.5 micrometers in diameter, or 
(II)a non-attainment area for particulate matter less than 10 micrometers in diameter, and 
(ii)is used as a residence, and 
(B)replaces a noncompliant wood stove used in such dwelling unit.Such term includes expenditures for labor costs properly allocable to the onsite preparation, assembly, or original installation of the compliant stove. 
(2)Compliant stoveThe term compliant stove means a wood burning stove which meets the requirements set forth in the Standards of Performance for New Residential Wood Heaters issued by the Environmental Protection Agency. 
(3)Noncompliant wood stoveThe term noncompliant wood stove means any wood burning stove that is not a compliant stove. 
(d)Joint occupancy, cooperative housing corporations, and when expenditure madeRules similar to the rules of paragraphs (4), (5), and (8) of section 25D(e) shall apply for purposes of this section. 
(e)Basis adjustmentFor purposes of this subtitle, if a credit is allowed under this section for any expenditure with respect to any property, the increase in the basis of such property which would (but for this subsection) result from such expenditure shall be reduced by the amount of the credit so allowed. 
(f)TerminationThis section shall not apply to expenditures made after December 31, 2008.. 
(b)Conforming amendments 
(1)Subsection (a) of section 1016 of such Code is amended by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by adding at the end the following new paragraph: 
 
(38)in the case of property with respect to which a credit has been allowed under 25E, to the extent provided in section 25E(e).. 
(2)The table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the items relating to section 25D the following new item: 
 
 
Sec. 25E. Replacement stoves in areas with poor air quality. 
(c)Effective dateThe amendments made by this section shall apply to expenditures for stoves purchased after the date of enactment of this Act.  
 
